Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claim
This action is in reply to the action filed on 21 of December 2021.
Claims 1 and 11 have been amended.
Claims 3-6, 13-14, and 16 have been cancelled.
Claim 21 has been added.
Claims 1, 2, 7, 9-12, 15, and 17-21 are currently pending and are rejected as described below.

Response to Amendment/Argument
35 USC § 101
Applicant asserts that the present claims “focus on a specific means or method that improves the relevant technology” much like McRO, and that the technical improvement is a computer-based solution to a technical deficiency or problem that is itself rooted in computer technology (i.e., the problem itself derives from the use of computer technology).  Examiner respectfully disagrees.  Consistent with current USPTO guidance, claims are evaluated by identifying whether they fall within the enumerated groupings of abstract ideas rather than the former case-comparison approach that relied on individual judicial cases when determining when a claim recites an abstract idea. Identifying various transactions within various merchants by various customers, determine a transaction value property, generate subsets of transaction data, and presenting an output fall within Mental Process and are concepts that can be performed in the human mind and/or with the aid of a pen and paper.  Additionally, the claims also fall within Certain Methods of Organizing Human Activity, specifically commercial or legal interactions such as sales activities.  Lastly, the courts have recognized that receiving or transmitting data over a network as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
Applicant asserts that similar to Cosmokey, the present claims recite a very specific set of steps for processing historical electronic transaction messages based on consumer-selected criteria, and include an ordered combination of claim limitations for a particular, practical application for ascertaining a fair price score. The present claims provide for determining the fair price score for a consumer based on historical transaction data that is otherwise unavailable to a consumer, which is unavailable in current transaction processing networks and systems.  Examiner respectfully disagrees. The examiner must consult the specification and determine whether the disclosed invention improves technology, and if so the claim must be evaluated to ensure the claim itself reflects the improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359. The full scope of the claim under the BRI should be considered to determine if the claim reflects an improvement in technology (e.g., the improvement described in the specification). To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components such as “a processor”, “memory”, and “computing device” to perform the method is not sufficient. Thus, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, therefore the claims are directed to an abstract idea.
Applicant asserts that the claimed computing device for historical transaction data processing, aggregation, and routing, for example, is configured to receive and process historical electronic transaction data according to very specific claimed rules, and to generate one or more historical transaction value properties to calculate a fair price score therefrom, as recited, and like DDR it overcomes a problem specifically arising in the realm of computer networks.  Examiner respectfully disagrees.  Consumers have long shopped for bargains and compared prices to ensure a fair price including visiting different stores to compare the prices of similar products.  These practices precede the advent of computer or the internet and is not a problem rooted in technology.  Considered as an ordered combination, the generic computer components of applicant’s claimed invention add nothing that is not already present when the limitations are considered separately. For example, claim 1 does not purport to improve the functioning of the computer components themselves. Nor does it affect an improvement in any other technology or technical field. Instead, claim 1 amounts to nothing significantly more than an instruction to apply the abstract ideas using generic computer components performing routine computer functions. That is not enough to transform an abstract idea into a patent-eligible invention. See Alice, 573 U.S. at 225-26.

35 USC § 103
Applicant asserts Lazarus does not describe or suggest "receive, from a consumer, a consumer payment account number…”.  Examiner respectfully disagrees.  The Chambers reference was added to cure this deficiency in view of the new ground of rejections and thus teaches the amended limitations of Claim 1 as seen in further detail below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 7, 9-12, 15, and 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, article of manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).  First, it is determined whether the claims are directed to a statutory category of invention. See MPEP 2106.03(II). 
The claims are then analyzed to determine if the claims are directed to a judicial exception. MPEP §2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)).
	With respect to 2A Prong 1, claim 11 recites “receive, directly from a consumer…a consumer payment account number; based on one or more predetermined transaction parameters, retrieve consumer transaction data corresponding to the consumer payment account number, the consumer transaction data corresponding to historical consumer payment transactions associated with the consumer payment account number, the consumer transaction data including a merchant name, a merchant category code, a transaction value, and a merchant location associated with each of the historical consumer payment transactions; identify from the consumer transaction data one or more merchant names and merchant category codes associated with the historical consumer payment transactions; present…for selection, a list of the identified one or more merchant names and merchant category codes; receive, directly from the consumer…a first input value, the first input value including a selection from the list presented…the selection including one or more of the following: a merchant name and a merchant category code; determine one or more consumer transaction value properties of the consumer transaction data based on the first input value received from the consumer and the respective transaction values; retrieve historical transaction data comprising a plurality of historical payment transactions between a plurality of account holders and a plurality of merchants, the historical transaction data including a merchant name, a merchant category code, a transaction value, and a merchant location associated with each of the historical payment transactions; generate a first subset of transaction data from the historical transaction data based on the one or more predetermined transaction parameters;  store the first subset of transaction data…; present…one or more of the one or more of the merchant locations associated with the historical payment transactions included in the first subset of transaction data; receive, from the consumer…a second input value, the second input value including a location identifier that corresponds to a selection of one of the merchant locations presented…; identify a first grouping of the historical payment transactions included in the first subset of transaction data that include the first input value; identify a second grouping of the historical payment transactions included in the first grouping that include the second input value; generate a second subset of transaction data from the second grouping of the historical payment transactions; determine one or more historical transaction value properties of the second subset of transaction data based on the transaction value of each historical payment transaction included in the second subset of transaction data; and present, to the consumer…the one or more consumer transaction value properties and the one or more historical transaction value properties;”.  Claim 1 discloses similar limitations as Claim 11 as disclosed, and therefore recites an abstract idea.
	More specifically, claims 1 and 11 are directed to “Certain Methods Of Organizing Human Activity”, specifically “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)” and “Mental Process” , specifically “concepts performed in the human mind (including an observation, evaluation, judgment, opinion)” as discussed in MPEP §2106.04(a)(2), and in the 2019-01-08 Revised Patent Subject Matter Eligibility Guidance.  Accordingly, the claim recites an abstract idea. 
Dependent claims 2, 7, 9-10, 12, 15, and 17-21 further recite abstract idea(s) contained within the independent claims, and do not contribute to significant more or enable practical application.  Thus, the dependent claims are rejected under 101 based on the same rationale as the independent claims.
Under Prong Two of Step 2A of the Alice/Mayo test, the examiner acknowledges that Claims 1 and 11 recite additional elements yet the additional element does not integrate the abstract idea into a practical application.  In order for the judicial exception to be “integrated into a practical application”, an additional element or a combination of additional elements in the claim “will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” PEG, 84 Fed. Reg. 54 (Jan. 7, 2019). The courts have identified examples in which a judicial exception has not been integrated into a practical application when “an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.” PEG, 84 Fed. Reg. 55 (Jan. 7, 2019); MPEP § 2106.05(h). The claims are directed to an abstract idea.
In particular, claims 1 and 11 recite additional elements “a memory device” for storing data, “a processor” communicatively coupled to said memory device, and “a consumer computing device”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process. The claims are directed to an abstract idea.
Further, dependent claims 1 and 11 recite additional elements various platforms (e.g. operating, software, hardware) and a user interface. These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process. The claims are directed to an abstract idea.
	With respect to step 2B, claims 1 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The claim recites the additional elements “a memory device” for storing data, “a processor” communicatively coupled to said memory device, and “a consumer computing device”.  These are generic computer components recited as performing generic computer functions that are mere instructions to apply an exception, because it does no more than merely invoke computers or machinery as a tool to perform an existing process, as evidenced by at least ¶95-96 “It will be appreciated that the decision to implement the processor as special purpose, in dedicated and permanently configured circuitry, or as general purpose (e.g., configured by software) may be driven by cost and time considerations. Accordingly, the term "processor" or equivalents should be understood to encompass a tangible entity, be that an entity that is physically constructed, permanently configured (e.g., hardwired), or temporarily configured (e.g., programmed) to operate in a certain manner or to perform certain operations described herein. Considering embodiments in which the processor is temporarily configured (e.g., programmed), each of the processors need not be configured or instantiated at any one instance in time. For example, where the processor comprises a general-purpose processor configured using software, the general-purpose processor may be configured as respective different processors at different times. Software may accordingly configure the processor to constitute a particular hardware configuration at one instance of time and to constitute a different hardware configuration at a different instance of time”.   
As a result, claims 1 and 11 do not include additional elements, when recited alone or in combination, that amount to significantly more than the above-identified judicial exception (the abstract idea).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 
Claims 2, 7, 9-10, 12, 15, and 17-21 do not disclose additional elements, further narrowing the abstract ideas of the independent claims and thus not practically integrated under prong 2A as part of a practical application or under 2B not significantly more for the same reasons and rationale as above.
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness


Claims 1, 2, 7, 9-10, 12, 15, and 17-21 are rejected under 35 U.S.C. 103 as being obvious by the combination of US 20050159996 to Lazarus et. al. (hereinafter referred to as “Lazarus”) in view of US 20150193799 to Behlouli et. al. (hereinafter referred to as “Behlouli”), and in further view of US 20180204232 to Chambers et. al. (hereinafter referred to as “Chambers”).


(A)	As per Claims 1 and 11:
Lazarus expressly discloses:
receive historical transaction data comprising a plurality of historical payment transactions between a plurality of account holders and a plurality of merchants, the historical transaction data including a transaction value, a merchant name, a merchant category code, and a merchant location associated with each of the historical payment transactions; (Lazarus ¶24, 151-154 and Fig. 7A given the merchant segments, the present invention then creates a predictive model of future spending in each merchant segment, based on transaction statistics of historical spending in the merchant segment by those consumers who have purchased from merchants in the segments, in other segments, and data on overall purchases. Duplicate transactions are eliminated using account ID, account number, transaction code, transaction amount, date, and merchant description as a key. Additional sorting of the transaction file, for example on time, type of transaction, merchant zip code, may be applied to further influence the determination of merchant co-occurrence).
present…one or more of the merchant names and the merchant category codes associated with the historical payment transactions included in the first subset of transaction data; (Lazarus ¶91-92 as shown in FIG. 1 c, merchants A and D have the same SIC code because they are both clothing stores, and merchants B and C have the same SIC code because they are both furniture stores. In other words, the SIC codes do not distinguish between the types of consumers who frequent these stores. FIG. 1 c illustrates consumer transaction data 104 for two consumers, C1 and C2. The transaction data for C1 includes transactions 110 at merchants A, C, and E. In this example, the transaction at merchants A and C co-occur within a co-occurrence window 108; likewise, the transactions at merchants C and E co-occur within a separate co-occurrence window 108. The transaction data for C2 includes transactions 110 at merchants B and D, which also form a co-occurrence event).

    PNG
    media_image1.png
    286
    339
    media_image1.png
    Greyscale

identify a first grouping of the historical payment transactions included in the first subset of transaction data that include the first input value; (Lazarus ¶204 FIG. 7 b illustrates the same data after stemming and equivalencing. Notice that the two transactions at STAPLES (i.e. first subset) that previously identified a store number are now equivalenced. The two car rental transactions at ALAMO which transactions previously included the location are equivalenced to ALAMO, as are two hotel stays at HILTON that also previously included the hotel location. Further note that the HILTON transactions specified the location prior to the hotel name. Finally, the two transactions at NORDSTROMS that previously identified a department have been equivalenced to the store name itself).
present…one or more of the merchant locations associated with the historical payment transactions included in the first grouping; (Lazarus ¶206 accordingly, following the updating of the master files 408 with the stemmed and equivalenced names, the merchant vector generation module 510 performs the following steps for each consumer account: 3. Generate the forward co-occurrence, backward co-occurrence and bi-directional co-occurrence matrixes).
identify a second grouping of the historical payment transactions included in the first grouping that include the second input value; (Lazarus ¶204 FIG. 7 b illustrates the same data after stemming and equivalencing. Notice that the two transactions at STAPLES that previously identified a store number are now equivalenced. The two car rental transactions at ALAMO (i.e. second grouping) which transactions previously included the location are equivalenced to ALAMO, as are two hotel stays at HILTON that also previously included the hotel location. Further note that the HILTON transactions specified the location prior to the hotel name. Finally, the two transactions at NORDSTROMS that previously identified a department have been equivalenced to the store name itself).
generate a second subset of transaction data from the second grouping of the historical payment transactions; (Lazarus ¶206 accordingly, following the updating of the master files 408 with the stemmed and equivalenced names, the merchant vector generation module 510 performs the following steps for each consumer account: 3. Generate the forward co-occurrence, backward co-occurrence and bi-directional co-occurrence matrixes).
Although Lazarus teaches a predictive modeling of consumer financial behavior, including determination of likely responses to particular marketing efforts, is provided by application of consumer transaction data to predictive models associated with merchant segments, it doesn’t expressly disclose the computer components for transmitting and storing data or generating subsets of transaction data and displaying the results on a consumer device, however Behlouli teaches:
a memory device for storing data; and a processor communicatively coupled to said memory device, said processor programmed to: (Behlouli ¶42 The computer 250 is formed by several units that are connected in parallel to a system bus 253. In detail, one or more microprocessors 256 control operation of the computer 250, a RAM 259 is directly used as a working memory by the microprocessors 256, and a ROM 262 stores basic code for a bootstrap of the computer 250).
generate a first subset of transaction data from the historical transaction data based on one or more predetermined transaction parameters; (Behlouli ¶68-72 once the neighbors' list is downloaded, the user will be informed and requested to validate or overwrite his competitors from the neighbors' list display of the market definition workbench. The user is able to sort out the neighbors display lists with the followings criteria: Geographical location of the hotel neighbors, for example 10 km (6.25 miles), which is a value defined at the hotel level. The hotel chain code(s) requested—if any. The hotel category(ies) (number of stars)).
store the first subset of transaction data in said memory device; (Behlouli ¶56 basing his search on e.g. the Point of Reference (POR) application, the user will typically define a radius in miles or in kilometers, which will be used by the search engine to look for all the hotels which are located within the specified distance of the user hotel. The search can be refined (e.g. from the previously stored set) to include only hotels of a specific category (Hotel Profile).
…to a consumer on a consumer computing device…; (Behlouli ¶84 The new price recommendation display includes the new dynamic pricing functionality based on the imported data eventually completed by other rate shopping data).
receive, from the consumer via the consumer computing device, a first input value, the first input value including a selection of one or more of the merchant names and the merchant category codes presented on the consumer computing device; 252060 (P07214-US-UTIL)(Behlouli ¶35-36 the unconstrained demand for a product (in this case, a hotel room) is the amount of reservation requests which can be expected for this product, irrespective of its price and availability.  The method takes advantage of the tremendous wealth of data on hotel rates and availabilities which is held in any appropriate database. Because such a database may host information from thousands of hotels, it provides an exhaustive vision of any market, and in particular of the market in which a specific hotel operates).
…to a consumer on a consumer computing device…; (Behlouli ¶84 The new price recommendation display includes the new dynamic pricing functionality based on the imported data eventually completed by other rate shopping data).
receive a second input value from the consumer via the consumer computing device, the second input value including a location identifier that corresponds to a selection of one of the merchant locations presented on the consumer computing device; (Behlouli ¶68-72 once the neighbors' list is downloaded, the user will be informed and requested to validate or overwrite his competitors from the neighbors' list display of the market definition workbench. The user is able to sort out the neighbors display lists with the followings criteria: Geographical location of the hotel neighbors (i.e. first input value), for example 10 km (6.25 miles), which is a value defined at the hotel level. The hotel chain code(s) requested (i.e. second input value)—if any. The hotel category(ies) (number of stars)).
determine one or more transaction value properties of the second subset of transaction data based on the transaction value of each historical payment transaction included in the second subset of transaction data; present, to the consumer via the consumer computing device, the one or more transaction value properties; (Behlouli ¶111, 125 FIG. 6 shows the Competitors, the market and the “My Hotel” trend according to the present example. This new functionality allows the hotelier to be more market oriented by adapting his pricing strategies regarding the market variations. The different parameters such as competitor's price, market price stability/consistency, and strategy chosen by the hotel (leader or follower) can be mixed in order to provide a framework to facilitate pricing decisions. The former parameters can be combined to provide the user with several scenarios).

    PNG
    media_image2.png
    420
    955
    media_image2.png
    Greyscale

It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Lazarus’ customer response rates that are modelled in order to predict how customers will respond to offers and have included showing a customer how an offer compared to others in price, of Behlouli as both are analogous art which teach solutions to problems with conventional approaches is that categorization of purchases is often based on standardized industry classifications of merchants and business, such as the SIC codes as taught in Lazarus and further have provided the benefit of ultimately improving competition in the marketplace and helping the customer to make an informed decision as taught in Behlouli. 
NOTE:  Examiner notes that Lazarus and Behlouli don’t expressly disclose receive, directly from a consumer via a consumer computing device, a consumer payment account number of Claim 11 and Chambers ¶53 teaches that the consumer may register an energy consumer vehicle on the system 100, 300. The consumer may also provide a method of payment for energy consumed. For example, the consumer may enter a credit card number which is associated with the consumer's account.
It would be obvious to one of ordinary skill in the art at the time of the claimed invention to have modified Lazarus in view of Behlouli’s customer response rates that are modelled in order to predict how customers will respond to offers and have the customer enter a credit card number which is associated with the consumer's account of Chambers as both are analogous art which teach solutions to problems with conventional approaches is that categorization of purchases is often based on standardized industry classifications of merchants and business, such as the SIC codes as taught in Lazarus and further have information entered directly by the consumer which is associated with the consumer’s account number as taught in Chambers. 

(B)	As per Claims 2 and 12:
Lazarus expressly discloses:
the one or more predetermined transaction parameters comprising the following: a recurring transaction, an approved transaction, and a transaction value greater than zero (0); (Lazarus ¶204 FIG. 7 b illustrates the same data after stemming and equivalencing. Notice that the two transactions at STAPLES that previously identified a store number are now equivalenced. The two car rental transactions at ALAMO (i.e. second grouping) which transactions previously included the location are equivalenced to ALAMO, as are two hotel stays at HILTON that also previously included the hotel location. Further note that the HILTON transactions specified the location prior to the hotel name. Finally, the two transactions at NORDSTROMS that previously identified a department have been equivalenced to the store name itself).

    PNG
    media_image3.png
    237
    400
    media_image3.png
    Greyscale


(C)	As per Claims 7 and 15:
Lazarus expressly discloses:
the location identifier comprising one or more of the following: GPS coordinates, a zip code, a city, a state, and a distance threshold; (Lazarus ¶146 and FIG. 7 A merchant Zip Code).

    PNG
    media_image4.png
    219
    341
    media_image4.png
    Greyscale


(D)	As per Claims 9 and 17:
Although Lazarus teaches transaction values, it doesn’t expressly disclose the transaction value being one of the items below, however Behlouli teaches.
the one or more transaction value properties comprising one or more of the following: a minimum transaction value, a maximum transaction value, a range of transaction values, a mean of the transaction values, a mode of the transaction values, and a median of the transaction values; (Behlouli ¶56 basing his search on e.g. the Point of Reference (POR) application, the user will typically define a radius in miles or in kilometers, which will be used by the search engine to look for all the hotels which are located within the specified distance of the user hotel. The search can be refined (e.g. from the previously stored set) to include only hotels of a specific category (Hotel Profile)).
It would have been obvious to have modified the teachings of Lazarus where offers and promotions were made to customers in order to entice them to buy to have included where a user can comparison shop for hotel rooms as suggested by Behlouli, because it would have provided the benefit of helping a customer find a hotel room at a price that is right for them, thus improving customer satisfaction by empowering the customer in their selection of a hotel room to meet their price preferences (especially given column 9 line 50-55 of Lazarus teaches merchant vectors that are discount related – this suggests a preference on the part of a customer or shopper for getting the best deal they can).

(E)	As per Claims 10 and 19:
Although Lazarus teaches tracking what a customer has spent, it doesn’t expressly disclose providing a benchmark view of various product prices in the marketplace according to a predetermined data visualization structure, however Behlouli teaches.
the operation of presenting to the consumer the one or more transaction value properties comprising: displaying the one or more transaction value properties in a data visualization based on a predetermined data visualization structure; (Behlouli ¶111, 125 FIG. 6 shows the Competitors, the market and the “My Hotel” trend according to the present example. This new functionality allows the hotelier to be more market oriented by adapting his pricing strategies regarding the market variations. The different parameters such as competitor's price, market price stability/consistency, and strategy chosen by the hotel (leader or follower) can be mixed in order to provide a framework to facilitate pricing decisions. The former parameters can be combined to provide the user with several scenarios).
It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lazarus regarding tracking spend transactions to have provided the view taught by Behlouli because it would have provided the benefit of informing the customer how much they spent on an item compared to what that item sells for in the market, thus improving their ability to make an informed decision in the marketplace.  

(F)	As per Claim 18:
Lazarus expressly discloses:
the one or more consumer transaction value properties comprising one or more of the following: an average of the transaction values and a most recent transaction value; (Lazarus ¶342-343 the average actual spending per account in this segment in the past time period, and the average predicted spending is computed. The average actual spending over all bins is also computed. This average actual spending for all accounts is the baseline spending value (in dollars), as illustrated in the last line of Table 10. This number describes the average that all account holders spent in the segment in the prediction window period).  

(G)	As per Claim 20:
Although Lazarus teaches tracking what a customer has spent, it doesn’t expressly disclose a fair price score based on historical transactions, however Behlouli teaches.
said processor further programmed to determine for the one or more consumer transaction value properties a fair price score, the fair price score being based on the one or more historical transaction value properties; (Behlouli ¶88-89, 102 it represents an average price for all the competitors set defined by the user and for the entire horizon (current date+365 days).  Market Price (Day D)=Σ competitors (i) price for D*weight (i)/Σ(weight)*number of competitors).
It would have been obvious to one of ordinary skill in the art to have modified the teachings of Lazarus to have included showing a customer a fair price score as suggested by Behlouli, because it would have provided the improving their ability to properly gauge how much they should pay for an item.  Different customers have different preferences as suggested by Lazarus (column 9 line 55 – discount, or upscale, i.e. expensive as suggested in column 10 line 24).  Providing a customer with the ability to understand whether prices are discount or upscale would improve the ability in Lazarus to predict whether a customer would respond to an offer (and if a customer is shown a price that is lower than market, then this would improve the chances they would respond if they happened to be a discount shopper).

(H)	As per Claim 21:
Lazarus expressly discloses:
said fair price score comprising a mean normalization of the one or more consumer transaction value properties relative to the one or more historical transaction value properties: (Lazarus ¶353-353 the tables present the following statistics for each of several categories, one category per row. The statistics are: Mean Value: the average over the population being scored; Std Deviation: the standard deviation over the population being scored; Population Mean: the average, over all the segments, of the Mean Value (this column is thus the same for all segments, and are included for ease of comparison); and Relative Score: The Mean Value, as a fraction of the Population Mean (in percent)).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHEUS R STIVALETTI whose telephone number is (571)272-5758.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571)272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1822.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./Examiner, Art Unit 3623                                                                                                                                                                                                        7/8/2022
/HAFIZ A KASSIM/Primary Examiner, Art Unit 3623